TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-19-00824-CR


                                  The State of Texas, Appellant

                                                  v.

                               Ronald W. McMahan, Jr., Appellee




            FROM THE COUNTY COURT AT LAW NO. 1 OF COMAL COUNTY
        NO. 2019CR0511, THE HONORABLE RANDAL C. GRAY, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               The State of Texas appeals from the trial court’s order granting a motion to

suppress filed by appellee Ronald W. McMahan, Jr., who was arrested for the offense of driving

while intoxicated following a traffic stop. The trial court had concluded that the arresting officer

lacked reasonable suspicion to initiate a traffic stop, and it granted the motion to suppress for that

reason. Upon the State’s request, the trial court later made findings of fact and conclusions of

law. For the following reasons, we will abate the appeal and remand the case to the trial court so

that it may make additional findings and conclusions necessary to the disposition of this appeal.

               “‘[U]pon the request of the losing party on a motion to suppress evidence, the trial

court shall state its essential findings.’” State v. Saenz, 411 S.W.3d 488, 495 (Tex. Crim. App.

2013) (quoting State v. Elias, 339 S.W.3d 667, 674 (Tex. Crim. App. 2011)). “‘[E]ssential
findings’ mean ‘findings of fact and conclusions of law adequate to provide an appellate court

with a basis upon which to review the trial court’s application of the law to the facts.’” Id. An

appellate court may not “presume factual findings that may be dispositive in a case when a trial

court’s findings are an inadequate basis upon which to make a legal conclusion and when those

findings have been properly requested by a losing party.” Id. (citing Elias, 339 S.W.3d at 674;

State v. Mendoza, 365 S.W.3d 666, 673 (Tex. Crim. App. 2012); State v. Cullen, 195 S.W.3d
696, 699 (Tex. Crim. App. 2006)).       Instead, “an appellate court must abate for additional

findings of fact when a party has requested findings of fact and the findings that are made by a

trial court are so incomplete that an appellate court is unable to make a legal determination.” Id.

(citing Elias, 339 S.W.3d at 674; Mendoza, 365 S.W.3d at 673; Cullen, 195 S.W.3d at 699).

“This requirement assures that appellate resolution of the suppression issue ‘is based on the

reality of what happened [at the trial court level] rather than on [appellate] assumptions that may

be entirely fictitious.’” Elias, 339 S.W.3d at 674 (quoting Cullen, 195 S.W.3d at 699).

               In this case, the issue is whether the arresting officer had reasonable suspicion to

initiate a traffic stop on McMahan. At the suppression hearing, the trial court considered the

testimony of the officer and a video recording of the traffic stop taken from the officer’s patrol-

car dash camera. Based on that evidence, the State argued that the officer had reasonable

suspicion to believe that McMahon had committed at least one of two possible traffic violations:

(1) driving on an improved shoulder of a roadway, see Tex. Transp. Code § 545.058; and

(2) failing to maintain a single lane of traffic, see id. § 545.060. The trial court made several

findings regarding Section 545.060 and concluded that the officer did not have reasonable

suspicion to believe that McMahon had violated that statute. However, the trial court made only

a single finding and no conclusions regarding Section 545.058.

                                                2
               Section 545.058 of the Transportation Code provides that an operator of a motor

vehicle may drive on an improved shoulder to the right of the main traveled portion of a roadway

if that operation is necessary and may be done safely, but only: (1) to stop, stand, or park; (2) to

accelerate before entering the main traveled lane of traffic; (3) to decelerate before making a

right turn; (4) to pass another vehicle that is slowing or stopped on the main traveled portion of

the highway, disabled, or preparing to make a left turn; (5) to allow another vehicle traveling

faster to pass; (6) as permitted or required by an official traffic-control device; or (7) to avoid a

collision. Id. § 545.058. The trial court’s sole finding on Section 545.058 was that the arresting

officer “did not observe that Mr. McMahan was driving in an improved shoulder in violation of

the law, nor did the State elicit necessary evidence to support reasonable suspicion for a violation

of Texas Transportation Code 545.058.”

               This finding is conclusory and ambiguous. It could mean that the arresting officer

simply did not observe McMahan driving on an improved shoulder, or it could mean that the

officer observed McMahan driving on an improved shoulder, but did not observe him driving in

an unsafe manner and without justification. Additionally, the finding does not address what

“necessary evidence” the State failed to elicit, does not indicate whether the trial court found the

officer’s testimony to be credible, and does not specify what the video recording of the traffic

stop shows or does not show regarding McMahan’s driving. We conclude that this information

is essential for a determination of whether the officer had reasonable suspicion to believe that

McMahan violated Section 545.058 of the Transportation Code. See State v. Cortez, 543 S.W.3d
198, 202, 204-06 (Tex. Crim. App. 2018) (discussing findings that are relevant to determination

of whether officer had reasonable suspicion to believe that defendant violated Section 545.058).



                                                 3
               Accordingly, we abate this appeal and remand the cause to the district court to

make additional fact findings and conclusions of law consistent with this order. See Elias, 339
S.W.3d at 676-77; see also Tex. R. App. 44.4. A supplemental clerk’s record containing the

additional findings shall be filed with this Court by October 5, 2020. This appeal will be

reinstated after the supplemental clerk’s record is filed.



Before Justices Goodwin, Triana, and Smith

Abated and Remanded

Filed: September 4, 2020

Do Not Publish




                                                  4